Citation Nr: 0305313	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954.  He died in April 1983.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Fort Harrison, Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO).  The RO denied service 
connection for cause of the veteran's death. 

In April 2002, the appellant testified at a personal hearing 
before the RO, a transcript of which has been associated with 
the claims file.


FINDINGS OF FACT

1.  Service connection for cause of the veteran's death was 
denied in a May 1983 administrative decision.  The appellant 
was notified of that decision at the time and did not file an 
appeal.

2.  The appellant has brought forth evidence pertaining to 
the cause of the veteran's death, which must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran died in April 1983.  At the time of the 
veteran's death, the veteran was service-connected for 
dermatitis of the right leg and left fingers, evaluated as 10 
percent disabling, for residuals of compression fractures at 
T-7 and T-8, evaluated as zero percent disabling, and for 
residuals of lacerations on the left hand, evaluated as zero 
percent disabling.

4.  The cause of death was listed on the death certificate as 
cardiac arrest due to or as a consequence of cerebral anoxia.

5.  Prior to the veteran's death, he was diagnosed with lung 
cancer.

6.  Lung cancer, a cardiovascular disorder, and cerebral 
anoxia were not manifest during service or within one year of 
separation.  Lung cancer, a cardiovascular disorder, and 
cerebral anoxia have not been attributed to service.


CONCLUSIONS OF LAW

1.  The May 1983 administrative decision, which denied 
service connection for cause of the veteran's death, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2002).
 
2.  New and material evidence has been submitted to reopen 
the claim for service connection for cause of the veteran's 
death, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1103, 1110, 1131, 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and 
is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.
 
First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate her claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a November 2002 letter, the RO informed the appellant that to 
establish that the veteran's death is service-connected, the 
evidence must show the cause of death, an injury, disease or 
other event in service, and a relationship between the cause 
of death and the injury, disease, or event in service.  The 
RO specified that it needed the following evidence:  the 
terminal hospital report from March 1983 to April 1983; 
papers pertaining to the appellant's case that were 
referenced by the appellant in her October 1998 letter to 
Senator Burns; all medical records pertaining to the 
veteran's diagnosis and treatment of lung cancer and/or heart 
disease; the name and address of any person, agency, or 
company who would have relevant records; and the approximate 
time frame covered by the records.  

Second, VA has a duty to inform the appellant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In the November 2002 letter, the RO informed the 
appellant that the RO would assist the appellant in obtaining 
medical records, employment records, or records from other 
Federal agencies, but that it was her responsibility to make 
sure that the records were received by the RO.  The RO also 
stated that it would obtain the veteran's service medical 
records and other military service records if those records 
were necessary.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA obtained the veteran's service medical 
records and the private treatment records identified by the 
appellant.  The appellant has not indicated the existence of 
any further evidence that would aid in substantiating her 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.




II.  Factual Background

The service medical records indicated that in April 1952 the 
veteran was in an automobile accident and was found to have 
compression fractures of his 7th and 8th thoracic vertebrae.  
A May 1953 record indicated strain of the left flank muscle.  
A sick call treatment record indicated that the veteran had 
an upset stomach, gastroenteritis in December 1953.  
Dermatitis on the veteran's left index finger was noted in 
April and May 1954.  Defects noted at the time of separation 
were "chronic eczema, left lower leg and second left finger, 
not considered disabling, acute gingivitis, not considered 
disabling."  The separation examination report indicated 
that clinical evaluations of the veteran's heart, lungs, and 
chest were normal.

A March 1956 VA examination report indicated that the veteran 
was having stomach trouble.  The examiner entered the 
following diagnoses:  dermatitis of the left fingers and 
right leg; chronic gastritis, active and symptomatic; no x-
ray or physical evidence of residuals of fracture of thoracic 
vertebrae 7 and 8.

An April 1956 rating decision granted the veteran service 
connection for dermatitis of the right leg and left fingers, 
evaluated as 10 percent disabling, for residuals of 
compression fractures at T-7 and T-8, evaluated as zero 
percent disabling, and for residuals of lacerations, left 
hand, evaluated as zero percent disabling.  The rating 
decision also noted that the veteran's chronic gastritis was 
not incurred in or aggravated by service.

An April 1961 radiographic report indicated that the veteran 
had definite exaggeration or increase in peribronchial 
markings in the right mid medial basilar region.  The 
examiner noted that, in view of the apparent lack of acute 
symptoms, the change was apparently secondary to "some 
previous old inflammatory process."  The examiner entered a 
diagnosis of prominent lung markings on the right, the result 
of "some old inflammatory process," and limited dorsal 
kyphosis.

A March 1983 postoperative treatment report indicated that 
the veteran had carcinoma of the left lung and postoperative 
bleeding.  The report indicated that the veteran underwent a 
left lower lobectomy and a reexploration with control of 
bleeding from the superior pulmonary vein.

The veteran died in April l983.  The veteran's death 
certificate indicated cause of death as cardiac arrest due to 
or as a consequence of cerebral anoxia.

An April l983 death summary noted the following diagnoses:  
alveolar cell bronchiolar carcinoma, left lower lobe; massive 
postoperative hemorrhage; cardiac arrest; and extensive 
cerebral damage, secondary to hypoxia.  

In an August 1999 statement, the veteran's brother indicated 
that he remembered the veteran returning home from service 
and being a very heavy smoker.  He stated that the veteran's 
middle finger on his right hand was stained with cigarette 
smoke/nicotine.

At an April 2002 hearing, the appellant asserted that the 
veteran's death was due to the use of tobacco products in 
service.  She stated that the veteran did not smoke before 
service, but that he was given cigarettes in his K-rations in 
service, which caused him to start smoking and become a very 
heavy smoker, which in turn caused his cancer and death.  She 
stated that she was being discriminated against because the 
law had changed but veterans were still getting benefits for 
smoking habits incurred in service.




III.  Criteria & Analysis

The Board notes that the record reflects that the RO 
apparently found that new and material evidence had been 
presented to reopen the claim for service connection for 
cause of the veteran's death, as the claim was adjudicated on 
its merits.  While the Board agrees that new and material 
evidence has been presented, the issue of whether new and 
material evidence has been submitted to reopen a previously 
disallowed claim is a material issue.  Before the Board may 
reopen such a claim, there must be a finding that new and 
material evidence has been presented.  See 38 U.S.C.A. 
§ 5108; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In 
addition, 38 U.S.C.A. § 7104 (West 2002), requires that each 
decision of the Board include a "written statement of the 
Board's findings and conclusions, and the reasons and bases 
for those findings and conclusions, on all material issues of 
fact and law presented in the record."  As such, the Board 
will herein conduct a brief discussion of the reasons and 
bases for its conclusion that new and material evidence has 
been presented, thereby reopening the claim for service 
connection for cause of the veteran's death.

At the time of the last denial of service connection for 
cause of the veteran's death in May 1983, the appellant had 
not brought forth competent evidence of a nexus between the 
cause of the veteran's death and service.  In the current 
appeal, the veteran has brought forth medical treatment 
reports of the veteran's hospitalization just prior to his 
death, which include evidence of a cause of death not 
contemplated in the May 1983 decision.  This evidence, 
providing details of the veteran's cause of death, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of a claim 
for service connection.  See 38 C.F.R. § 3.156(a).  
Therefore, the Board finds that the additional evidence 
submitted since the May 1983 rating decision constitutes new 
and material evidence which is sufficient to reopen the claim 
for service connection for cause of the veteran's death, and 
the claim is reopened.  

The Board notes that the appellant is not prejudiced by this 
determination, as the RO clearly adjudicated the claim on the 
merits in its rating decision, statement of the case, and 
supplemental statement of the case.  As stated above, the 
appellant has been provided with the evidence necessary to 
substantiate her claim for cause of the veteran's death.  
Additionally, the appellant's arguments have been based on 
her asserting that the veteran's cause of death was incurred 
in service.  Thus, the appellant has been provided with the 
opportunity to argue her case on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  When 
any veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse, children, and parents.  See 38 U.S.C.A. § 1310 (West 
2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
the contributory cause of death.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2002).  Service connection 
will be determined by exercise of sound judgment, without 
recourse to speculation and after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran to include autopsy reports.  See 38 C.F.R. 
§ 3.312(a) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death. 

The veteran's death certificate indicated that the cause of 
death was cardiac arrest due to or as a consequence of 
cerebral anoxia.  In addition, the medical reports indicated 
that the veteran was diagnosed with lung cancer and underwent 
an operation for this disease just prior to his death.  The 
veteran was not service-connected for either a heart 
condition or a lung condition.  The service medical records 
are negative for any problems with the veteran's heart or 
lungs.  Further, the veteran's discharge examination 
indicated that clinical evaluation of the veteran's heart and 
lungs were normal.  Additionally, the evidence does not show 
that lung cancer or a cardiovascular disease was manifested 
to a degree of 10 percent or more within one year from the 
date of separation from service.  See 38 U.S.C.A. § 1101 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  The Board 
finds that the preponderance of the evidence of record 
establishes that lung cancer or heart problems were not 
incurred in or aggravated by service.  The first showing of 
these diagnoses was in 1983, just prior to the veteran's 
death, and almost 30 years following his discharge from 
service.

At the time of the veteran's death, the veteran was service-
connected for dermatitis of the right leg and left fingers, 
for residuals of compression fractures at T-7 and T-8, and 
for residuals of lacerations on the left hand.  There is no 
competent evidence establishing that any of the veteran's 
service-connected disabilities contributed to the veteran's 
lung cancer, anoxia, or cardiac arrest.

The Board notes that the appellant has asserted that the 
veteran's death was caused by the veteran's smoking habit, 
which she asserts was incurred in service.  As of June 9, 
1998, the law states that a veteran's disability or death 
shall not be considered to have resulted from personal injury 
suffered or disease contracted in the line of duty in the 
activity military, naval, or air service on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during the veteran's service.  
See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2002).  
The appellant filed this claim for service connection for 
cause of the veteran's death on March 15, 1999.  Thus VA is 
precluded by law from granting service connection for cause 
of death when the cause of death is attributed to a tobacco 
habit allegedly incurred in service.  To the extent that she 
claims unequal treatment, the Board is bound by the law.  The 
Board cannot at the same time be bound by the law and declare 
it invalid.  In addition, the Board does not address such 
constitutional issues.  See Johnson, Adm'r of Veterans' 
Affairs v. Robison, 415 U.S. 361, 367-74 (1974).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the grant 
of service connection for cause of the veteran's death, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

